Citation Nr: 1333708	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, on an extra-schedular basis pursuant to 38 38 C.F.R. § 3.321.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, from September 28, 2010, on an extra-schedular basis pursuant to 38 38 C.F.R. § 3.321.

3.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee.

4.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee.

5.  Entitlement to a rating in excess of 10 percent for post-operative incisional scar and muscle injury of the right thigh with retained foreign bodies.

6.  Entitlement to a rating in excess of 20 percent for scars and muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residual muscle hernia and popliteal space.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1943 to November 1945.  His decorations include the Combat Infantryman Badge and he is the recipient of a Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied the Veteran's claims for higher ratings for traumatic arthritis of the right knee under Diagnostic Code 5010; traumatic arthritis of the left knee under Diagnostic Code 5010; a post-operative incisional scar of the right thigh with retained foreign bodies; and scars and muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residuals muscle hernia and popliteal space.

In addition, this appeal arose from a September 2009 rating decision in which the RO in Huntington, West Virginia granted service connection and assigned an initial 10 percent rating for peripheral neuropathy of the right lateral femoral cutaneous nerve.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.

With regard to the claim for a higher rating for peripheral neuropathy of the right lateral femoral cutaneous nerve, as the appeal involves disagreement with the initial rating assigned following the grant of service connection for this disability, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In August 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After taking further action, the AMC, in an April 2012 rating decision, granted a 20 percent rating for peripheral neuropathy of the right lateral femoral cutaneous nerve, effective September 28, 2010. 

In September 2012, the Board again remanded the claims on appeal to the RO, via the AMC, in Washington, D.C., for further action, to include additional development of the evidence.

In a June 2013 rating decision, the AMC granted separate 10 percent ratings for right and left knee limitation of flexion under Diagnostic Code 5260, effective May 14, 2013.  In addition, separate 10 percent ratings for right and left knee limitation of extension under Diagnostic Code 5261, effective May 14, 2013, were awarded. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims.  A review of the Virtual VA folder reveals VA treatment records dated through May 2013; such records were considered by the AMC in the May 2013 supplemental statement of the case (SSOC).

The Board's decision on the claims for higher ratings for peripheral neuropathy of the right lateral femoral cutaneous nerve, on an extra-schedular basis, are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the RO, via the AMC, in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims decided herein have been accomplished. 

2.  The applicable schedular criteria have been adequate to rate the Veteran's  peripheral neuropathy of the right lateral femoral cutaneous nerve at all points pertinent to this appeal..


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2012). 

2.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, from September 28, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A.          §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A July 2009 letter provided such notice with regard to his claim for service connection for what was then characterized as right leg numbness.  This letter indicated what information and evidence was needed to substantiate each claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations. 

After the award of service connection, and the Veteran's disagreement with the rating assigned, no additional notice for the downstream , initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, a February 2010 statement of the case (SOC) set forth the criteria for higher ratings for nerve paralysis, and the August 2013 SSOC set forth and discussed the criteria of 38 C.F.R. § 3.321 (the timing and form of which suffices for Dingess/Hartman).    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided. Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records (requested by the Board in its August 2010 and September 2012 remands.  Also in accordance with the September 2012 remand, the RO considered whether to refer the Veteran's claims for higher ratings for peripheral neuropathy of the right lateral femoral cutaneous nerve for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 in July 2013 and August 2013.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2010 hearing, the undersigned enumerated the issues on appeal, to include the matter of higher ratings for the disability here at issue.   The Veteran provided testimony regarding his lower extremity symptoms, including that he experienced numbness from his knee to his hip.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, as additional, pertinent evidence was added to the record pursuant to the subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Peripheral Neuropathy of the Right Lateral Femoral Cutaneous Nerve

As noted in the Introduction and discussed in the Board's September 2012 decision, the RO had granted service connection for peripheral neuropathy of the right lateral femoral cutaneous nerve and assigned a 10 percent rating, effective November 19, 2008.  The AMC subsequently granted a 20 percent rating for this disability, effective September 28, 2010, in an April 2012 rating decision.  In assigning these 10 and 20 percent ratings, the RO and AMC rated the Veteran's disability by analogy to paralysis of the sciatic nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520.  See 38 C.F.R. § 4.20, 4.27.  In both instances, it was noted that the Veteran's disability was not specifically listed in the rating schedule and, therefore, was being rated under an analogous diagnostic code.  However, paralysis of the lateral femoral cutaneous nerve (i.e. the external cutaneous nerve of the thigh) is specifically listed in the rating schedule at 38 C.F.R. § 4.124a, Diagnostic Code 8529.  As explained in the previous Board decision, the maximum schedular rating for paralysis of that nerve is 10 percent and that a higher schedular rating was not assignable.  The claims were remanded to the AMC by the Board in September 2012 to consider whether an extra-schedular rating under 38 U.S.C.A. § 3.321(b) was warranted in the first instance.

Such a review was conducted in a July 2013 and August 2013.  The AMC determined that the Veteran's disability did not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant consideration of an extra-schedular rating under 38 C.F.R. § 3.321.  .

The Board likewise that at no point since the effective date of the award of service connection has the Veteran's peripheral neuropathy of the right lateral femoral cutaneous nerve has been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA Rating Schedule will apply unless there are exceptional  or unusual factors, which would render application of the schedule impractical.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).   38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the impairment of the right lateral femoral cutaneous nerve at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology and the Veteran has already been assigned a rating in excess of the maximum schedular rating beginning on September 28, 2010.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the impairment of the right lateral femoral cutaneous nerve.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.   § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that that the preponderance of the evidence is against assignment of any higher, extra-schedular rating, and that, hence, the claims for such must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

An initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, on an extra-schedular basis pursuant to 38 38 C.F.R. § 3.321, is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, from September 28, 2010, on an extra-schedular basis pursuant to 38 38 C.F.R. § 3.321, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims for an increased rating for traumatic arthritis of the left and right knees, a post-operative incisional scar and muscle injury of the right thigh and a scar and muscle injury of the left thigh are warranted.   

First, with regard to the Veteran's claims for an increased rating for traumatic arthritis of the right and left knee, the Board notes that the AMC granted a separate 10 percent rating, each, for limitation of extension as well as limitation of flexion in each knee.  Although these separate ratings were effective May 14, 2013, the AMC continued the existing 10 percent ratings for traumatic arthritis.  The Board notes that the AMC's action in this regard does not appear to be consistent with opinions of VA's General Counsel: VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (providing that separate ratings are assignable for knee arthritis resulting in limited or painful motion (Diagnostic Code 5003) and for instability (Diagnostic Code 5257); and VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint). 

Moreover, the Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The record suggests that the Veteran has been awarded three separate ratings for each knee based on limitation of motion (i.e., limitation of flexion, limitation of extension and arthritis-which is rated on the basis of limitation of flexion and/or extension); this appears to constitute pyramiding.  The Board also notes that there appears to be a drafting error in the text of the June 2013 rating decision, as the diagnostic code associated with right knee limitation of flexion was listed as Diagnostic Code 8520 (paralysis of the sciatic nerve) rather than Diagnostic Code 5261, which was discussed in detail in the text of the rating decision.  Moreover, it does not appear that the RO has considered whether a rating for instability in either knee was warranted.  Under these circumstances, the Board finds that further RO action on the knee claims, in light of all the above, is warranted.  

The Board also finds that further development of the remaining matters on appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regards to the Veteran's right and left thigh disabilities, and as detailed in the Board's September 2012 remand, additional clarification was required as to the severity of these disabilities.  In a September 2010 examination report, a VA examiner had opined that the disability of the Veteran's right and left thigh disabilities involved various Muscle Groups but did not provide a substantive rationale for those conclusions provided.  Specifically, the examiner did not discuss the significance, if any, of past evidence suggesting involvement of the gastrocnemius muscle on the left, the left cruciate ligament on the left or evidence showing the presence of shrapnel in the right vastus.  The examiner did not provide an assessment as to whether the overall residuals for Muscle Group XII were best characterized as moderate, moderately severe or severe.  The Board further noted that the examiner appeared to provide internally inconsistent descriptions of the scars identified on the left lateral thigh, left posterior knee and right inner thigh.

Such clarification was obtained in November 2012.  The examiner provided an opinion as to what Muscle groups were impacted by the Veteran's service-connected right and left thigh disabilities.  In addition, the examiner noted that a "Scar DBQ" had been completed in the text of the examination report; however, such a DBQ report is not included in the claims file nor is it located in Virtual VA.  In addition, the examiner provided no opinion as to the severity of the residuals as instructed in the Board's remand directives.  On remand, such an opinion should be obtained and the Scar DBQ report, which was referenced in the November 2012 examination report, should be associated with the claims file.

To ensure that all due process requirements are met, the AMC should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO/AMC should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Associate a copy of the November 2012 Scars DBQ report (as referenced in the November 2012 examination report) with the Veteran's claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity are associated with the claims file, forward the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records, to the September 2010 VA examiner for a supplemental opinion clarifying her earlier opinions.

Specifically, the examiner should discuss the significance, if any, of past evidence suggesting involvement of the gastrocnemius muscle on the left (noted on VA examination in March 2000); possible involvement of the left cruciate ligament on the left (noted on the same examination); and evidence showing the presence of shrapnel in the right vastus (noted in a January 2000 clinical report).

The examiner should also provide an assessment as to whether the overall residuals for Muscle Group XII (and any other muscle group found to be involved, other than Muscle Groups XIII and XV), are best characterized as moderate, moderately severe, or severe.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the matters remaining on appeal, to include the claims for increased ratings for right and left knee traumatic arthritis, in light of all pertinent evidence and legal authority, to include consideration of 38 C.F.R. § 4.14 and the diagnostic codes pertaining to knee impairments and/or injuries to muscle groups other than Muscle Group XI that are implicated by the evidence, including, but not limited to, Diagnostic Codes 5257, 5312, 5313 and 5315. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to, and discussion of, any additional legal authority considered, including any diagnostic codes considered that pertain to knee impairments such as instability or injuries to muscle groups other than Muscle Group XI (including, but not limited to, Diagnostic Codes 5257, 5312, 5313 and 5315), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West Supp. 2012).  The RO/AMC is reminded that this appeal has been advanced on the Board's docket.
 


____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


